
	

114 S2169 PCS: To amend title 54, United States Code, to extend the Land and Water Conservation Fund.
U.S. Senate
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 271114th CONGRESS1st Session
		S. 2169
		IN THE SENATE OF THE UNITED STATES
		
			October 8, 2015
			Mr. Tester (for himself, Ms. Cantwell, Mr. Heinrich, Mr. Bennet, Mr. Leahy, Mrs. Shaheen, and Mr. Daines) introduced the following bill; which was read the first time
		
		October 19, 2015Read the second time and placed on the calendarA BILL
		To amend title 54, United States Code, to extend the Land and Water Conservation Fund.
	
	
 1.Extension of land and water conservation fundSection 200302 of title 54, United States Code, is amended— (1)in subsection (b), in the matter preceding paragraph (1), by striking September 30, 2015 and inserting December 11, 2015; and
 (2)in subsection (c)(1), by striking “September 30, 2015” and inserting December 11, 2015.  October 19, 2015Read the second time and placed on the calendar